ADKINS, Justice.
We have for review Smith v. State, 422 So.2d 1065 (Fla. 1st DCA 1982), which expressly and directly conflicts with State v. Doherty, 240 So.2d 332 (Fla. 4th DCA 1970). We have jurisdiction pursuant to article V, section 3(b)(3), Florida Constitution.
We approve and adopt the opinion of the First District Court of Appeal in Smith v. State. We disapprove State v. Doherty to the extent that it holds that the state, demonstrating the veracity of hearsay information relied on for an arrest, must show both the credibility of the informant and the reliability of his information.
It is so ordered.
ALDERMAN, C.J., and BOYD, OVER-TON, McDonald, EHRLICH and SHAW, JJ., concur.